SIMPSON, J.
—Tbe defendant was convicted in May, 1907, and on tbe 18tb of May, 1907, was sentenced, and granted 60 days witbin wbicb to file a bill of exceptions. On July 11,1907, counsel signed an agreement to extend tlie time for signing tbe bill of exceptions 60 days. According to tbe statute, tbe term of tbe city court of Talladega begins on tbe first Monday in September and ends on the last day of June of each year. Acts 1894-95, *13p. 1220. Tbe agreement could not extend tbe time for taking tbe bill of exceptions beyond tbe commencement of tbe next succeeding term of tbe court, and, as tbe bill of exceptions in this case was not “tendered and approved” until September 9, 1907, it cannot be considered. Kule of Practice 30, p. 1200, and section 4812, Code 1896; Abercrombie & Williams v. Vandiver, 140 Ala. 228, 37 South. 296, and numerous other cases on this subject.
There being no error apparent on.the record, tbe judgment of tbe court is affirmed
Tyson, C. J., and Dowdell and Denson, JJ., concur.